DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old or known is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "proper depth" in claim 1 is a relative term which renders the claim indefinite.  The term "proper depth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, any depth below the water surface will be considered to read on the claims.
Claims 1 and 11, respectively, recite the limitation "the proper depth" in line 2.  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the claims will be considered to recite "a depth."
Claims 3 is considered vague and indefinite because it recites “wherein casing is moldable….” It is unclear if applicant is referring to the casing already recited or a different casing. For examination purposes the claim will be considered to recite “wherein the casing is moldable….”
Claim 4 recites the limitation "the funnel shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim. .  For examination purposes, the claim will be considered to recite "[[the]]a funnel shape."
Claim 4 recites the limitation "the factor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it appears that applicant intended “equation” since the specification does not disclose a “factor -1/x.”  For examination purposes, the claim will be considered to recite "[[the factor]]an equation."
existing skimmers" in line 2.
Claim 8 is considered vague and indefinite because it is unclear if the exhaust port recited in line 2 refers to the exhaust port previously recited in claim 1 or a different exhaust port. For examination purposes, the claim will be considered to recite “[[an]]the exhaust port.”
Claim 9 recites the limitation "the floating funnel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a floating funnel" in line 1.
Claim 9 recites the limitation "the funnel plate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a funnel plate" in lines 1-2.
Claim 9 is considered vague and indefinite because it is unclear to what “it” refers. For examination purposes, the claim will be considered to recite “[[it]]the funnel.”
Claim 11 is considered vague and indefinite because it is unclear to what “it” refers in line 7. For examination purposes, the claim will be considered to recite “[[it]]the device.”
Claim 13 recites the limitation "the funnel shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a funnel shape" in lines 1-2.
Claim 13 recites the limitation "the factor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it appears that applicant an equation."
Claim 14 recites the limitation "the pool’s skimmer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the [[pool’s]]existing skimmers" in line 2.
Claim 15 recites the limitation "the floating funnel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a floating funnel" in line 1.
Claim 15 recites the limitation "the funnel plate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a funnel plate" in lines 1-2.
Claim 15 is considered vague and indefinite because it is unclear to what “it” refers. For examination purposes, the claim will be considered to recite “[[it]]the funnel.”
Claims 2, 5, 7, 10, 12 and 16 are rejected as depending from a rejected base claim.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
  	The following is a statement of reasons for the indication of allowable subject matter:  

a funnel assembly that self-adjusts to [[the]]a 
a filter assembly that is positioned below the funnel assembly (see, for example, US 3,616,916 to Greene); in the examiner’s opinion, the prior art fails to teach or render obvious the device further comprising: a pump assembly that is positioned below the filter assembly, the pump assembly including a pump configured to draw water through the funnel assembly and filter assemblyand exhaust it through an exhaust;
a main body extending along an axis, wherein the funnel assembly, the filter assembly, and the pump assembly are positioned within the main body and arranged
along the axis; and
an exhaust port that is contained within the main body and exits out the top of the main body, and into the skimmer opening, which will lead out of the skimmer into the 
body of the pool water.
 	Per claim 11, while it is known in the art to provide a non-powered pool skimmer device, comprising: a funnel assembly that self-adjusts to a depth to allow swimming pool surface water to enter; a manually adjustable funnel that can be set to a desired depth under the surface of the device to fit different skimmers and skimmer baskets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/16/21